Name: Commission Implementing Regulation (EU) NoÃ 1127/2013 of 7Ã November 2013 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Montasio (PDO))
 Type: Implementing Regulation
 Subject Matter: production;  marketing;  agricultural structures and production;  processed agricultural produce;  Europe;  consumption
 Date Published: nan

 13.11.2013 EN Official Journal of the European Union L 302/1 COMMISSION IMPLEMENTING REGULATION (EU) No 1127/2013 of 7 November 2013 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Montasio (PDO)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular the second subparagraph of Article 53(2) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 53(1) of Regulation (EU) No 1151/2012, the Commission has examined Italys application for the approval of amendments to the specification for the protected designation of origin Montasio, registered under Commission Regulation (EC) No 1107/96 (2), as amended by Implementing Regulation (EU) No 355/2011 (3). (2) The purpose of the application is to amend the specification by clarifying the production method. (3) The Commission has examined the amendments in question and decided that they are justified. Since the amendments are minor within the meaning of the third subparagraph of Article 53(2) of Regulation (EU) No 1151/2012, the Commission may approve them without following the procedure set out in Articles 50 to 52 of the Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected designation of origin Montasio is hereby amended in accordance with Annex I to this Regulation. Article 2 Annex II to this Regulation contains the consolidated Single Document setting out the main points of the specification. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 2013. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 148, 21.6.1996, p. 1. (3) OJ L 98, 13.4.2011, p. 6. ANNEX I In the specification for the protected designation of origin Montasio, the following amendments are approved: 1st amendment The sentence: The milk used must come from the evening and morning milking, up to a maximum of four consecutive milkings is replaced by the following sentence: The milk must come from consecutive milkings and be collected within 48 hours of the first milking. Initially, the milk delivered within the 48 hour period came from only traditional milkings, which were 4 in number. With the introduction of automatic milking, the number of consecutive milkings possible in a 48 hour period can be increased. The time period has therefore been maintained; only the total number of milkings has been changed. From a technical and scientific point of view, the use of automatic milking systems does not affect the properties of the milk; in particular, its composition is statistically comparable, in terms of fats and protein content, to that of milk obtained by traditional milking. The cows health is even improved, since these systems eliminate the stress caused, during peaks of high lactation, by the practice of only two milkings. The possibility of obtaining large quantities of milk more than twice a day also has the effect of subjecting the udder and teats to less stress, improving the microbiological quality of the milk and reducing the occurrence of mastitis. The use of these systems also makes it possible to improve the milks rheological behaviour, which measures the coagulation capacity, leading to both a faster enzymatic reaction in the curds and making the curds resistant to the mechanical action of the curd knife. 2nd amendment Current wording: The milk intended for the PDO Montasio  must not undergo pasteurisation processes and must be accompanied by a clearly positive phosphatasia analysis. Amended text: The milk intended for the PDO Montasio  must not be pasteurised. Any analyses carried out on the heat-treated milk intended for the production of the PDO Montasio  must show a clearly positive reaction to the phosphatasia test. For several years cheese self-monitoring dairies have subjected the milk to a systematic check by recording the milks transitional temperatures each day. Thus, the phosphatasia test remains an analysis method used by the monitoring body to check compliance with the specification. This check is carried out on the basis of risk analysis. 3rd amendment Current text: The production of the cheese for the PDO Montasio  is carried out according to the following operational sequence: 06) cooking at 42-48 °C and rolling away from the heat for a total of 20 to 30 minutes; Proposed text: 06) cooking at + 42-48 °C and draining, away from the heat, for at least 10 minutes; It has been found that these two stages (the cooking and the successive draining, away from the heat) can vary greatly according to the prevailing technical and technological conditions. As regards equipment, the cheese dairies which produce Montasio use either copper vats (from 1 to 1,5 tonnes) or multi-purpose steel vats with a capacity of 3,5 to 8 tonnes. Using these two types of vat is a factor which determines the time for heating the coagulated mass, since the speeds of steam heating are very different from those resulting from the process which takes place. As for the draining, away from heat, a stage during which part of the whey is removed from the coagulated mass, the latter depends on the maximum temperature reached, how quickly the mass cools, which in turn depends on the type of vat used, the quantities processed in each vat, the size of the curds kernels and the quantity of water contained which will be removed by the effect of the temperature and the mixing. Moreover, the decanting or withdrawal of the coagulated mass with a view to moulding can be speeded up or slowed down depending on the time needed to carry out the operation and the degree of automation present. For example, if the coagulated mass is decanted onto a moulding table from a multi-purpose vat placed above that table, the time needed for the same quantity is well below that needed for manual decanting with a linen cloth from copper vats. Taking into account the fact that the optimum moment for decanting the curds is determined by each cheesemaker according to daily assessment criteria, experience and personal know-how, etc., it is necessary to define a minimum duration for the cooking and draining away from heat. ANNEX II CONSOLIDATED SINGLE DOCUMENT Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1) MONTASIO EC No: IT-PDO-0317-0995-26.04.2012 PGI ( ) PDO ( X ) 1. Name Montasio 2. Member State or third country Italy 3. Description of the agricultural product or foodstuff 3.1. Type of product Class 1.3. Cheeses 3.2. Description of product to which the name in (1) applies Montasio is a cheese made from cows milk, with medium or long ripening, cylindrical in shape, with a straight or almost straight heel and flat or slightly convex sides. It is produced from non-pasteurised milk based exclusively on natural lactic leavens or authorised fermenting agents. The minimum ripening period is 60 days and the moisture content is monitored by boring at 10 and 60 days of ripening. At 60 days of ripening, cheese bearing the PDO Montasio must have the following characteristics: a maximum moisture content less than or equal to 36,72 %; fat content in dry extract: at least 40 %; weight: 6 to 8 kg; diameter: 30 to 35 cm; heel: at most 8 cm; rind: smooth, regular and elastic; paste: compact with a few openings; colour: natural, drawing on straw yellow; aroma: typical; flavour: agreeable, tending towards spicy in the case of long-ripened Montasio. 3.3. Raw materials (for processed products only) The PDO Montasio is produced from milk from farms located in the production area. The main breeds reared are Brown Swiss, Italian Red Pied and Black Pied. No preservatives are added and no heat treatment is authorised, except for cooling to a minimum temperature of 4 °C. 3.4. Feed (for products of animal origin only) The cows feed comprises 75-85 % raw cereals, dry and green fodder and silage. The remaining 15 to 25 % raw feed comprises concentrates and protein cattle-cake. The use of mineral and vitamin supplements is authorised. 60 % of the feed comes from the geographical area. Feed which traditional cheesemakers regard as adversely affecting tyrosis is banned, such as fodder from marshy land or located beside busy roads. Also not authorised are vegetables, fruit and rape, or the by-products of processing rice, meal of animal origin, industrial feed for medical use, moist or ensilaged fresh beet pulp, by-products of beer or of distilled products, ensilaged fodder (except ensilaged hay and ensilaged maize) and fermented substances from the industrial processing of fruit, beet, beer and distilled products. 3.5. Specific steps in production that must take place in the defined geographical area The whole production process (cattle rearing and milk production, coagulation, processing the curds, moulding, draining, salting and ripening) must take place in the area defined under point 4. 3.6. Specific rules concerning slicing, grating, packaging, etc.  3.7. Specific rules concerning labelling The product is identified by marking, at the outset, in a specific mould which states the producers code, the provincial acronym and the production date (year, month, day). The stamp of origin of the PDO Montasio consists of the name Montasio written obliquely the right way up and upside down (Figure No 1). The stamp of origin is put on all the production of the associated and non-associated holdings, on condition that the production has been obtained in compliance with the specification. 1) Branding of the name Montasio and sticker bearing the letters PDM 2) Month of production/3) Day of production/4) Cheesemakers code/5) Provincial acronym/VI) Year of production The product logo comprises a stylised capital M, below which MONTASIO is written. This logo must always be reproduced using the HORATIO font. It must comply with the proportions of Figure No 2 (for example, 8 cm wide and 6 cm tall). When the whole production process  from producing the milk to ripening for at least 60 days  takes place in a mountain area, as defined in the national legislation in force, located within the production area of the PDO Montasio, the cheeses label may state mountain product. To that end, a sticker with the letters PDM (prodotto della montagna = mountain product) will be affixed to the heel. On cheese loaves of Montasio which have ripened for more than 100 days, the Consorzio per la Tutela del Formaggio Montasio may, at the request of all the associated or non-associated producers, brand onto the part of the heel intended for that purpose the logo of the name, after its prior verification (Figure No 2). 4. Concise definition of the geographical area The production area of the PDO Montasio comprises: Friuli-Venezia Giulia: the whole territory. Veneto: the whole territory of the provinces of Belluno and Treviso and part of the territory of the provinces of Padua and Venice delimited as follows: from the intersection with the border between the province of Treviso and that of Padua, the perimeter follows that line until the Serenissima motorway. It continues along that line until the motorway bridge crossing the River Brenta, then it follows the bank of the river until its mouth. 5. Link with the geographical area 5.1. Specificity of the geographical area The natural factors are linked to the climatic conditions in the production area, comprising mainly mountains and foothill areas where mountain and meadow grazing are still practised, which influences the quality of the fodder intended to feed the dairy cows. Montasio was added to the market price list of San Daniele and Udine in 1773/1775. This attests to the marketing of Montasio and shows that it was not only a local product or intended for domestic consumption. The close link between Montasio and the production area is also attested by the strong impetus which the production of this cheese gave to the development of cooperatives. Montasio and its specific production method quickly spread in Friuli and western Venice, because of both human and structural factors (such as the invention of cooperative cheese dairies or the establishment of a school for cheesemakers)  to the point where there were more than 650 cheese dairies active in the 1960s  and because of the environment itself within which that method first developed. As regards the characteristics of the production area, the eastern part of Italy has always been and is still marked by considerable spring and autumn precipitation, which favours pasture and cereal-growing (wheat and barley), which is the basis of dairy cow feed. Maize-growing and therefore the use of maize as fresh feed and for ensilage also gained in importance over time. More recently, the cultivation of soya, a protein supplement, has expanded in the production area. 5.2. Specificity of the product The main characteristic of Montasio is its great suitability for medium- to long-term ripening. In the range of national cheeses, Montasio is among the semi-hard cheeses, but as it can be ripened for up to 36 months, it is also among the category of rare long-ripened hard cheeses. Another characteristic of Montasio is in the dimensions of the loaf. Moreover, the PDO Montasio has retained in its specification the ban on pasteurising the milk, thereby preserving to the absolute maximum extent possible the spontaneous bacterial load of the milk produced in the production area. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) The suitability for medium-/long-term ripening is the result of soft technology. Small doses of lactic fermenting agents are used (about 1 %), cooking is done at low temperatures (between 42 and 48 °C) and the draining and pressing give the cheese a medium firmness, with a moisture content at two months (which corresponds to the minimum level for marketing the cheese) of about 36 %. The environment in which Montasio developed has microbiological characteristics adapted to its development and dissemination. Montasio is characterised by the presence of a thermophilic microbial flora which has always made it possible to obtain a unique cheese product of its type, to be consumed fresh (at least two months ripening nowadays, because it is produced from non-pasteurised milk) but it can also be ripened for up to 36 months; this cheese therefore has organoleptic characteristics, a consistency, flavours and aromas which vary over time, precisely thanks to the bacterial load naturally present in the meadows/pastures and the fodder in the production area. In fact, at two months ripeness Montasio is a medium-firm cheese with a delicate flavour reminiscent of the milk from which it is produced. As ripening is extended and substances concentrate, Montasio acquires more marked and slightly spicy flavours and the cheese becomes firmer and crumblier. With the improvement in rearing methods, crop rationalisation and the introduction of ever more hygienic milking methods, it became necessary to enrich the milk with cheese micro-organisms useful for the production of Montasio. Thus lactic fermenting agents (high in cocci and low in bacilli), from the milk in the production area, started to be used, a practice which subsequently became widespread. Reference to publication of the specification (Article 5(7) of Regulation (EC) No 510/2006) The authority responsible launched the national opposition procedure by publishing the proposal for recognition of the PDO Montasio in Official Gazette of the Italian Republic No 271 of 21.11.2011. The consolidated text of the product specification can be consulted on the following website: http://www.politicheagricole.it/flex/cm/pages/ServeBLOB.php/L/IT/IDPagina/3335 or by going directly to the home page of the Ministry of Agricultural, Food and Forestry Policy (www.politicheagricole.it) and clicking on QualitÃ e sicurezza (Quality and safety) (at the top right of the screen) and then on Disciplinari di Produzione allesame dellUE (Specifications submitted for examination by the EU). (1) OJ L 93, 31.3.2006, p. 12. Replaced by Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (OJ L 343, 14.12.2012, p. 1).